Exhibit 10.1
Declaration of Amendment
to
UAL Corporation
Success Sharing Program -
Performance Incentive Plan

          By virtue and in exercise of the amending power reserved to UAL
Corporation (the "Company") under the UAL Corporation Success Sharing Program
-Performance Incentive Plan (the "Plan") and pursuant to a resolution of the
Board of Directors of the Company dated March 24, 2005, the Plan is hereby
amended, effective January 1, 2005, as follows:

          1. The definition of "Performance Objectives" in paragraph I.F. is
amended by amending and restating the last two sentences of such definition to
read as follows: "'Performance Objectives' may be described in terms of Company,
Affiliate or division performance, or, for International Employees, in terms of
performance related to a foreign jurisdiction, either absolute or by relative
comparison to other companies or any other external measure of the Performance
Objective. Performance Objectives shall be stated in terms of a 'threshold,'
'target' and 'maximum' level in every instance; however, 'target' may be
identical to either 'threshold' or 'maximum.'"           2. The definition of
"Selected Performance Objectives" in paragraph I.F. is amended by amending and
restating the last sentence of such definition to read as follows: "'Selected
Performance Objectives' (i) may be separately established for International
Employees by the Company's Senior Vice President - People in accordance with
paragraph I.E.; (ii) may vary among Employers; and (iii) shall be uniform among
Qualified Employees of United Air Lines, Inc., except as it relates to Cargo
Division Employees."           3. Paragraph I.F. is amended by adding a new
definition for "Cargo Division Employees" to read as follows: "Cargo Division
Employees. 'Cargo Division Employees' are those Qualified Employees of United
Air Lines, Inc. who are classified by the Employer as employees of the Cargo
Division of United Air Lines, Inc. and those employees of the Finance Division
whose duties are principally related to providing support services to the Cargo
Division, but excluding (i) Collective Bargaining Employees who are covered by a
collective bargaining agreement which does not expressly provide for coverage
under the Plan based all or in part on Selected Performance Objectives described
in terms of the performance of the Cargo Division of United Air Lines, Inc.,
(ii) International Employees who are not specifically designated as
participating in the Plan based all or in part on Selected Performance
Objectives described in terms of the performance of the Cargo Division of United
Air Lines, Inc. and (iii) the President of the Cargo Division of United Air
Lines, Inc., provided, however, the Company's Chief Operating Officer and Senior
Vice President - People may collectively determine, on a prospective basis, that
the President of the Cargo Division will be treated as a Cargo Division
Employee. "           IN WITNESS WHEREOF, the undersigned has executed this
Declaration of Amendment this 24th day of March, 2005.
 

> > > > > >                    UNITED AIR LINES, INC.

                                                                              
By: /s/ Paul R. Lovejoy

                                                                              
Name: Paul R. Lovejoy

                                                                              
Title: Senior Vice President, General
                                                                              
Counsel & Secretary  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 